United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                           July 6, 2006

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                 No. 05-51250
                               Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BRETT ROLLAND POORE,

                                         Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                             (1:05-CR-90-1)
                          --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Defendant-Appellant Brett Rolland Poore pleaded guilty without

the benefit of a plea agreement to conspiracy to possess with the

intent to distribute more than 50 grams of methamphetamine and

possession     with   intent   to   distribute    more    than   50    grams     of

methamphetamine.      Finding that Poore was a career criminal, the

district court sentenced him on each count to 262 months in prison

and   five   years     of   supervised    release,       the   terms     to    run

concurrently.


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Poore appeals, arguing that his sentence, imposed after the

Supreme Court’s decision in United States v. Booker, 543 U.S. 220

(2005), was unreasonable because it was greater than necessary to

meet the goals of 18 U.S.C. § 3553(a).

      Here, the district court fulfilled its duty to consider all of

the   §   3553   factors   and    sentenced   Poore   to   262   months    of

imprisonment, which was the lowest end of the sentencing guidelines

range.    See United States v. Mares, 402 F.3d 511, 519 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005).             This sentence is within

the   properly    calculated     advisory     guidelines   range   and    is

presumptively reasonable.        United States v. Alonzo, 435 F.3d 551,

554-55 (5th Cir. 2006).     There is no indication that the sentence

imposed was unreasonable.          See Mares, 402 F.3d at 519.            The

district court’s judgment is

AFFIRMED.




                                      2